Citation Nr: 1715597	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-24 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right knee osteoarthritis to include as secondary to a service-connected left knee disability.

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to November 1968 and from June 1977 to May 1981.  

The service connection issue on appeal comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in November 2016, which granted a joint motion for partial remand vacating that part of an April 2016 Board decision and remanding the matter for additional development.  The part of the April 2016 Board decision remanding the increased rating issue on appeal was undisturbed.  The issues initially arose from an October 2008 rating decision on behalf of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were previously remanded for additional development in January 2012 and March 2013.  

The Board notes that the Veteran's July 2008 correspondence may be construed as raising the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  The Court has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that the TDIU issue in this case is appropriately addressed as part of the increased rating issue on appeal.  

The Board has also previously noted, in essence, that a claim to reopen a service connection claim for a lumbar spine disability had been raised by the record.  As there is no indication that this matter has been adjudicated by the Agency of Original Jurisdiction (AOJ), it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its November 2016 decision the Court found the April 2016 decision as to the right knee service connection issue had relied upon an inadequate April 2013 VA examination report.  Specifically, that the examiner had, in essence, not provided adequate rationale for the provided opinion that right knee osteoarthritis was not aggravated or worsened beyond its natural progression by the service-connected left knee disability.  As such, this matter must be remanded for additional development.  

Although the Veteran's left knee disability issue was remanded by the Board in April 2016 and subsequent records show he failed without explanation to report for a scheduled VA examination in May 2016, as an examination for the right knee is required the Board finds that for administrative convenience the Veteran should be provided another opportunity to appear for an examination of his service-connected left knee disability.  The Veteran is hereby notified, however, that under the provisions of 38 C.F.R. § 3.655 any failure to report for a scheduled VA examination without good cause will result in a denial of his increased rating left knee disability claim and a decision as to his right knee service connection claim on the evidence of record.  The Court has held that VA's "duty to assist is not always a one-way street" and that if a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  The Court has also held that an adequate orthopedic examination of the knees should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing, address the necessary findings to evaluate functional loss during flare-ups, or clearly explain why the required testing cannot be completed or is not necessary.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Here, the Board finds an additional VA medical examination is required for adequate determinations.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected left knee disability.  The examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a right knee disability that:

a. had its onset in service, or
b. is etiologically related to his active service, or
c. was caused by his service-connected left knee disability, or
d. was aggravated by his service-connected left knee disability.  

If, and only if, the examiner determines that a current right knee disability has been aggravated by the service-connected left knee disability, the examiner should identify the baseline level of severity of the right knee disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress of the pre-existing disability, the examiner should identify the degree of increase in severity due to natural progression.

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must acknowledge review of the pertinent evidence of record.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


